Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed 4/27/21.  As directed by the amendment, claims 1-2, 8-12, 18-22, and 28-29 have been amended, and no claims have been canceled or added. Thus, claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 11, and 21, the term “said driving shaft configured to pass through the roller motion drive element” is unclear if the claim is attempting to positive recite the driving shaft as part of scope of the claim.  The claims previously recite the driving shaft in functional language: “the roller motion drive element having an aperture for a driving shaft to pass through,” but then goes on to refer to the drive shaft as though it has been already claimed as part of the roller mechanism.  For the purposes of 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,624 in view of Jikiba and Jeon (for claims 1-3, 11-13, and 21-23), and Takagi (for claims 4, 14, and 24), and Shimizu (for claims 5, 15, and 25), and Knapp (for claims 6, 16, and 26) and Ferber (for claims 7-10, 17-20, and 27-30).
	Regarding claims 1, 11, and 21, the ‘624 Patent discloses “wherein said driving shaft configured to pass through the roller motion drive element in an offset non-perpendicular angle relative to the driving ball bearing side face.”
	The remaining claim limitations for claims 1-30 are obvious in view of the recited prior art references, and the rejections for claims 1-10 and 21-30 in the non-final rejection of 3/9/21 are similarly applied in combination with the disclosure of claim 1 of the ‘624 Patent.  It is noted that the Applicant has stated that a Terminal Disclaimer in view of the Double Patenting rejection would be submitted (see Page 14 of the response of 4/27/21), but has not yet been submitted.  A submission of such a Terminal Disclaimer would obviate this rejection.
Allowable Subject Matter
6.	Claims 1-30 would be allowable if rewritten or amended to overcome the 35 USC 112(b) and double patenting rejections set forth in this Office action.
7.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose “the roller mechanism includes a roller motion drive element to hold or support a driving ball bearing, the roller motion drive element having an aperture for a driving shaft to pass through; and wherein, said driving shaft configured to pass through the roller motion drive element in an offset non-perpendicular angle relative to the driving ball bearing side face” (claim 1, ln.13-17; claim 11, ln. 13-18; claim 21, ln. 16-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785